Exhibit 10.31

 

INVESTORS’ RIGHTS AGREEMENT




This Investors’ Rights Agreement, dated as of June 24, 2013 (this “Agreement”),
is made and entered into by and among Oxford Resource Partners, LP, a Delaware
limited partnership (the “Partnership”), Oxford Resources GP, LLC, a Delaware
limited liability company (the “GP” and, collectively with the Partnership, the
“Partnership Parties”), C&T Coal, Inc., an Ohio corporation (“C&T Coal”), AIM
Oxford Holdings, LLC, a Delaware limited liability company (“AIM” and,
collectively with C&T Coal, the “Sponsor Holders”), and the lenders party to
that certain Financing Agreement (the “Financing Agreement”) of even date
herewith by and among Oxford Mining Company, LLC, the Partnership and each of
its subsidiaries party thereto as guarantors, the lenders party thereto, and
Obsidian Agency Services, Inc., as collateral agent and as administrative agent
(the “Lenders”). The Lenders are sometimes referred to herein individually as an
“Investor” and collectively as the “Investors,” and the loans issued pursuant to
the Financing Agreement (including any other financial accommodations made by
the Lenders thereunder) are referred to herein collectively as the “Loans.”




Capitalized terms used without definition herein shall have the meanings
ascribed to them in the Third Amended and Restated Agreement of Limited
Partnership of the Partnership, as amended (the “LP Agreement”).




WHEREAS, the Partnership Parties and the Investors are parties to:




(a)      certain warrants, each titled Warrant to Purchase General Partner
Units, dated of even date herewith (as the same may be amended, restated or
otherwise modified from time to time, the “GP Units Warrants”), pursuant to
which the GP has issued to the Investors warrants to purchase 236.208072 Class B
Units (subject to adjustment as provided therein) representing limited liability
company interests in the GP (the “GP Units”);




(b)      certain warrants, each titled Warrant to Purchase Subordinated Units,
dated of even date herewith (as the same may be amended, restated or otherwise
modified from time to time, the “Subordinated Units Warrants”), pursuant to
which the Partnership has issued to the Investors warrants to purchase 1,814,185
subordinated units (subject to adjustment as provided therein) representing
limited partner interests in the Partnership (the “Subordinated Units”); and




(c)      certain warrants, each titled Warrant to Purchase Common Units, dated
of even date herewith (as the same may be amended, restated or otherwise
modified from time to time, the “Common Units Warrants,” and, collectively with
the GP Units Warrants and the Subordinated Units Warrants, the “Warrants”),
pursuant to which the Partnership has issued to the Investors warrants to
purchase 1,955,666 common units (subject to adjustment as provided therein)
representing limited partner interests in the Partnership (the “Common Units,”
and, collectively with the GP Units and the Subordinated Units, the “Units”),).




WHEREAS, in connection with the issuance of the Warrants, as more fully set
forth herein, the parties hereto have agreed to certain additional rights and
obligations with respect to the securities to be issued upon exercise of the
Warrants and the parties hereto have agreed to be bound by the obligations set
forth herein.

 

 
1

--------------------------------------------------------------------------------

 

 


NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements contained herein, and of other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
intending to be legally bound hereby, the parties hereto hereby agree as
follows:




1. Defined Terms. As used in this Agreement, the following terms have the
respective meanings set forth below:




“Affiliates” means, when used with respect to a specified Person, (i) any Person
that directly, or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with, a specified Person or (ii) a
Relative of such specified Person or of an individual described in clause (i). A
Person shall be deemed to control another Person if such first Person possesses,
directly or indirectly, the power to direct, or cause the direction of, the
management and policies of such other Person, whether through the ownership of
voting securities or other similar interests, by contract or otherwise. For
purposes of this Agreement, in no event shall any of the Investors be considered
an Affiliate of the Partnership, the GP, AIM or C&T Coal.




“Encumber” (and related words) means the creation of a security interest, lien,
pledge, mortgage or other encumbrance, whether such encumbrance be voluntary,
involuntary or by operation of Applicable Law.




“Exempt Transfer” means any Transfer between an Investor and any of its
Affiliates.




“Permitted Transfer” means, with respect to any Subordinated Units, any of the
following: (i) any Transfer that is approved by the Board, in its sole and
absolute discretion; (ii) any Transfer pursuant to Section 2(b) of this
Agreement; (iii) any Transfer pursuant to Section 2(c) of this Agreement, (iv)
any Transfer constituting a bona fide pledge of the Subordinated Units by an
Investor or its Affiliates in connection with a bona fide margin account or any
other margin loan entered into by the Investor or its Affiliates in the ordinary
course of business, (v) any Transfer to the Partnership pursuant to the terms of
the Warrants, (vi) any Exempt Transfer or (vii) any Transfer of Subordinated
Units together with any of the Loans.




“Person” means any individual, partnership, joint venture, corporation, limited
liability company, limited liability partnership, trust, unincorporated
organization or governmental authority or any department or agency thereof.




“Relative” means, with respect to any individual, (i) such individual’s spouse,
(ii) any direct descendant, parent, grandparent, great grandparent or sibling
(in each case whether by blood or adoption) of such individual, and (iii) the
spouse of an individual described in clause (ii).




“Transfer” (and related words) means, with respect to any Subordinated Units, a
sale, assignment, transfer, conveyance, gift, exchange or other transfer
thereof, whether such transfer be voluntary, involuntary or by operation of
applicable law.

 

 
2

--------------------------------------------------------------------------------

 

 


2. Rights of and Restrictions on Subordinated Units.




(a)     Restrictions on Transfer. In addition to any restrictions on transfer
set forth in the LP Agreement, and notwithstanding anything therein to the
contrary, unless and until converted into Common Units pursuant to the terms of
the LP Agreement, any and all Subordinated Units issued to the Investors
pursuant to the terms of the Subordinated Units Warrant may not be Transferred
except pursuant to a Permitted Transfer. After any Transfer (including any
Permitted Transfer), such Subordinated Units shall continue to be subject to the
terms and conditions of this Agreement and the LP Agreement. The Sponsor Holders
agree that after any Transfer of Subordinated Units by any Sponsor Holder or its
Transferee, such Subordinated Units shall continue to be subject to the terms
and conditions of this Agreement and the LP Agreement. Any Transferee of
Subordinated Units shall be required as a condition to such Transfer to execute
and deliver to all the parties hereto an instrument of succession agreeing to be
bound by the terms hereof.




(b)     Tag Along Rights. Unless and until converted into Common Units pursuant
to the terms of the LP Agreement, any and all Subordinated Units issued to the
Investors pursuant to the terms of the Subordinated Units Warrant shall be
subject to the tag along rights set forth in this Section 2(b).




(i)     If one or more Sponsor Holders or any of their Transferees desire to
Transfer more than ten percent (10%) of the Subordinated Units held by the
Sponsor Holders (the “Initiating Holders”) in a single transaction or a series
of similar or related transactions to non-Affiliated third parties, the
Initiating Holders shall give not less than ten (10) Business Days prior written
notice of such intended Transfer to each of the Investors holding Subordinated
Units and to the Partnership. Such notice (the “Participation Notice”) shall set
forth the terms and conditions of such proposed Transfer, including the name of
the prospective transferee, the number of Subordinated Units proposed to be
Transferred (the “Participation Securities”) by the Initiating Holders, the
purchase price per Subordinated Unit proposed to be paid therefor and the
payment terms and type of Transfer to be effectuated. Within five (5) Business
Days following the delivery of the Participation Notice by the Initiating
Holders to each of the Investors holding Subordinated Units and to the
Partnership, each of the Investors holding Subordinated Units shall have the
right, by notice in writing to the Initiating Holders and to the Partnership, to
elect to Transfer to the purchasers in such proposed Transfer (upon the same
terms and conditions as the Initiating Holders) the same percentage of
Subordinated Units as the percentage of Subordinated Units the Initiating
Holders are Transferring in the same transaction (such Investors holding
Subordinated Units who so elect, collectively the “Participating Offerees”). The
amount of Participation Securities to be Transferred by the Initiating Holders
shall be ratably reduced to the extent necessary to provide for such sales of
Subordinated Units by the Participating Offerees.

 

 
3

--------------------------------------------------------------------------------

 

 

(ii)     At the closing of any proposed Transfer in respect of which a
Participation Notice has been delivered, the Initiating Holders, together with
all Participating Offerees, as the case may be, shall deliver to the proposed
transferee certificates evidencing the Subordinated Units, if any and as
applicable, to be sold, free and clear of all Encumbrances (other than
encumbrances set forth in the LP Agreement, the limited liability company
agreement of the GP, as amended or restated from time to time, or under
applicable securities laws), together with unit powers duly endorsed, and the
Initiating Holders and each such Participating Offeree shall receive in exchange
therefor the same per-Subordinated Unit consideration in respect of such
Subordinated Units which are Transferred by such Person in such proposed
Transfer. In connection with any such Transfer, the representations and
warranties of a Participating Offeree shall be limited to matters that relate
specifically to such Participating Offeree such as due organization and
authorization, no violation of laws, contracts or organizational documents,
title and ownership and investor status, and such Participating Offeree shall
have no obligation to make (i) representations and warranties as to the
Partnership or other holders of Units or (ii) any non-competition or
non-solicitation covenant or any agreement limiting the business in which the
Participating Offeree (or its Affiliates) may engage; provided, however, that
each Participating Offeree may be required to indemnify the transferee on a
several and not joint basis on terms no less favorable than the indemnification
provided by the Initiating Holders to the transferee (taking into account the
relative ownership of Subordinated Units being Transferred in such transaction),
which such indemnification liability for all matters shall not exceed the
aggregate value of the consideration received by the Participating Offeree in
connection with such Transfer.




(iii)     The provisions of this Section 2(b) shall not apply to other Permitted
Transfers (excluding Transfers contemplated by clause (i) of the definition
thereof).




(c) Drag Along Rights.




(i)     If one or more Sponsor Holders elect to Transfer to any Person or
Persons that is not one of the Sponsor Holders or an Affiliate of either of the
Sponsor Holders in a bona fide arms’-length transaction or a series of similar
or related bona-fide arms’-length transactions at least the Requisite Amount of
Subordinated Units (as defined below) held by the Sponsor Holders (a “Sale
Event”), then, upon ten (10) Business Days written notice from the Sponsor
Holders to each of the Investors holding Subordinated Units and to the
Partnership, which notice shall include a description of all of the terms and
conditions of the proposed Transfer, including the proposed time and place of
closing, the consideration to be received, the identity of the purchaser (and
its controlling owners) and the amount of the Sponsor Holders’ Subordinated
Units to be Transferred, along with information that establishes that the
Sponsor Holders’ Subordinated Units to be Transferred are equal to or greater
than the Requisite Amount of Subordinated Units (the “Sale Request”), each of
the Investors holding Subordinated Units shall be obligated to and shall (i)
Transfer and deliver, or cause to be Transferred and delivered, to such Person
the same percentage of Subordinated Units as the percentage of Subordinated
Units the Sponsor Holders are Transferring in the same transaction at the
closing thereof (and will deliver certificates for all of such Units, if any and
as applicable, at the closing, free and clear of all Encumbrances (other than
Encumbrances set forth in the LP Agreement, the limited liability company
agreement of the GP, as amended or restated from time to time, or under
applicable securities laws), together with unit powers duly endorsed); and (ii)
execute, deliver and agree to be bound by the terms of any agreement for the
Transfer of such Subordinated Units and any other agreement, instrument or
certificates necessary to effectuate such Transfer, provided that,
notwithstanding anything herein to the contrary, in connection with any Transfer
pursuant to this Section 2(c)(i), the representations and warranties to be made
by each such holder of Subordinated Units in such agreement shall be limited to
matters that specifically relate to such holder such as due organization and
authorization, no violation of laws, contracts or organizational documents,
title and ownership and investor status, and each such holder of Subordinated
Units shall have no obligation to make (i) representations and warranties as to
the Partnership or others or (ii) any non-competition or non-solicitation
covenant or any agreement limiting the business in which the holder of
Subordinated Units (or its Affiliates) may engage, and provided, further, that
each such holder of Subordinated Units may be required to indemnify the
transferee on a several but not joint basis on terms no less favorable than the
indemnification provided by the Sponsor Holders to the transferee (taking into
account the relative ownership of Subordinated Units being Transferred in such
transaction), which such indemnification liability for all matters shall not
exceed the aggregate value of the consideration received by each such holder of
Subordinated Units in connection with such Transfer. For purposes hereof, the
“Requisite Amount of Subordinated Units” is (i) that number of Subordinated
Units which, when combined with the Investors’ Subordinated Units being
Transferred, is more than fifty percent (50%) of the outstanding Subordinated
Units, where (ii) not less than thirty percent (30%) of the outstanding
Subordinated Units being Transferred are held by a single Sponsor Holder and its
Affiliates.

 

 
4

--------------------------------------------------------------------------------

 

 


(ii)      The provisions of this Section 2(c) shall not apply to any Permitted
Transfer.




(iii)      If the Sale Event has not occurred within 90 days of the date of the
Sale Request, the provisions of Section 2(c)(i) applicable to such Sale Event
shall, if such Sale Event is thereafter sought to be completed, be reapplied to
such Sale Event.




(iv) If a Sale Event occurs, the Sponsor Holders may exercise their right under
this Section 2(c) only if the consideration to be received in respect of
Subordinated Units in connection with the Sale Event shall consist of only cash
and/or such other securities or property which give rise only to income
described in section 851(b)(2) of the Internal Revenue Code of 1986, as amended.

 

 
5

--------------------------------------------------------------------------------

 

 


(d)     General Provisions Applicable to Section 2. Notwithstanding anything to
the contrary herein, the following general provisions shall be applicable to
Section 2:




(i)      In applying the provisions of this Section 2, each of the Investors
shall be deemed to own as outstanding Subordinated Units all Subordinated Units
which are subject to and would be issued upon exercise of the Subordinated Units
Warrants held by such Investor assuming payment of the exercise price therefor
in cash, and if by reason of the operation of the provisions of this Section 2
any of the Investors is transferring any Subordinated Units such Investor shall
be required to exercise its Subordinated Units Warrants with payment of the
exercise price in cash if and to the extent necessary to have issued to it
sufficient Subordinated Units to enable it to consummate such transfer of such
Subordinated Units.




(ii)      For the avoidance of doubt, the provisions of this Section 2 apply to
Subordinated Units only and not to Common Units or GP Units.




3. Voting Restrictions on Common Units Held by Investors.




(a)     From the date of this Agreement until the date that the Investors cease
to hold any Common Units, the Investors hereby grant an irrevocable proxy, which
shall be deemed coupled with an interest sufficient in law to support an
irrevocable proxy, to AIM or its designees, to vote, with respect to any matter
(including waivers of contractual or statutory rights), all Common Units held by
the Investors, in proportion to the votes cast by all other holders of Common
Units entitled to vote or consent to such matter; provided that the foregoing
shall not apply to any matter that (i) specifically relates to the rights of the
holders of Warrants or Units issuable upon exercise of the Warrants or (ii)
affects the holders of Warrants or Units issuable upon exercise of the Warrants
in a manner disproportionately and adversely to other holders of the same type
of Units.




(b)     The Investors acknowledge and agree (on behalf of themselves and each of
their Affiliates) that AIM will be irreparably damaged in the event any of the
provisions of this Section 3 are not performed by the Investors in accordance
with their terms or are otherwise breached. Accordingly, it is agreed that AIM
shall be entitled to an injunction to prevent breaches of this Section 3 and to
specific enforcement of the provisions of this Section 3 in any action
instituted in any court of the United States or any state having subject matter
jurisdiction over such action.




(c)     For the avoidance of doubt, the provisions of this Section 3 (i) apply
to Common Units only and not to Subordinated Units or GP Units, (ii) shall not
apply to Common Units (A) from and after the time in which they are owned by
Persons other than the Investors or their Affiliates or (B) with respect to any
Investor after such time as such Investor or its Affiliates no longer hold any
Loans and (iii) shall not apply to any Common Units otherwise held, owned or
acquired by the Investors or their Affiliates through means other than the
exercise of the Common Unit Warrants.

 

 
6

--------------------------------------------------------------------------------

 

 


4. [Omitted.]




5. Limited Preemptive Right for Subordinated Securities.




(a)     Establishment of Preemptive Right. If the Partnership offers to issue or
sell any Subordinated Units (or any securities containing options, warrants or
rights to acquire Subordinated Units or any securities convertible or
exchangeable for Subordinated Units) (“Subordinated Securities”) to any Person
(an “Acquiring Person”), the Partnership shall offer to sell to the Investors a
portion of such Subordinated Securities equal to the quotient determined by
dividing (i) the number of Subordinated Units held by such Investor at such time
by (ii) the total number of Subordinated Units outstanding immediately prior to
such issuance (a “Preemptive Right”). Each Investor shall be entitled to
purchase such Subordinated Securities on the same terms and conditions as are
offered to the Acquiring Person; provided that, if the consideration is in any
form other than cash, the Investor shall have the right to exercise the
Preemptive Right by purchasing such Subordinated Securities with cash having a
value equivalent to the value attributed to the non-cash consideration being
paid to the Partnership by the Acquiring Person (as determined by mutual
agreement of the Partnership and the participating Investors).




(b)     Preemptive Rights Notice. The Partnership shall send written notice of a
Preemptive Right (the “Preemptive Rights Notice”) to each Investor. The
Preemptive Rights Notice shall set forth all of the terms and conditions of the
Preemptive Right.




(c)     Exercise of Inclusion Right. Each Investor shall have the right,
exercisable by delivery of notice to the Partnership at any time within 20 days
of delivery of the Preemptive Rights Notice, to exercise all or part of its
Preemptive Right.




(d)     Closing. The Acquiring Person and the Investors shall make their
purchase of all of their respective Subordinated Securities proposed to be
purchased by them from the Partnership at not less than the price and upon terms
and conditions, if any, not more favorable, individually and in the aggregate,
from the Partnership than those in the Preemptive Rights Notice at the time and
place provided for closing in the Preemptive Rights Notice, or at such other
time and/or place as the Investors, the Acquiring Person and the Partnership
shall agree.




(e)     If the sale or issuance giving rise to the Preemptive Right has not
occurred within 60 days of the date of the Preemptive Rights Notice, the
provisions of this Section 5 shall, if such issuance or sale is thereafter
sought to be completed, be reapplied to such issuance or sale.




6. Miscellaneous Provisions.




(a)     Amendment and Modification. Subject to applicable law, this Agreement
may be amended, modified or supplemented only by written agreement of the
Partnership, the GP, AIM, C&T Coal and the Investors, provided that this
Agreement may be amended, modified or supplemented by written agreement of AIM
and the Investors only if such amendment, modification or supplement does not
affect the rights of either the Partnership or the GP.




(b)     Waiver of Compliance; Consents. Except as otherwise provided in this
Agreement, any failure of any of the parties to comply with any obligation,
covenant, agreement or condition herein may be waived by the party entitled to
the benefits thereof only by a written instrument signed by the party granting
such waiver, but such waiver or failure to insist upon strict compliance with
such obligation, covenant, agreement or condition shall not operate as a waiver
of, or estoppel with respect to, any subsequent or other failure.

 

 
7

--------------------------------------------------------------------------------

 

 


(c)     Notices. All notices and other communications hereunder shall be in
writing and shall be deemed given if delivered personally or mailed by a
nationally recognized overnight courier or registered or certified mail (return
receipt requested), postage prepaid, to the parties at the following addresses
(or at such other address for a party as shall be specified by like notice,
provided that notices of a change of address shall be effective only upon
receipt thereof):




If to the Partnership or the GP, to:

Oxford Resource Partners, LP
41 South High Street, Suite 3450
Columbus, Ohio 43215
Attention: Chief Legal Officer




with copies (which shall not constitute notice) to:

Latham & Watkins LLP
811 Main Street, Suite 3700
Houston, Texas 77006
Attention: William N. Finnegan IV




If to AIM, to:

AIM Oxford Holdings, LLC
950 Tower Lane, Suite 800
Foster City, California 94404
Attention: Matthew P. Carbone and Brian D. Barlow




with copies (which shall not constitute notice) to:

Vinson & Elkins L.L.P.
1001 Fannin Street, Suite 2500
Houston, Texas 77002
Attention: David P. Oelman




If to C&T Coal:




C&T Coal, Inc.

41 South High Street

Suite 3450

Columbus, Ohio 43215

Attention: Charles C. Ungurean, President

 

 
8

--------------------------------------------------------------------------------

 

 

with copies (which shall not constitute notice) to:




Squire Sanders (US) LLP

2000 Huntington Center

41 South High Street

Columbus Ohio 43215

Attention: Donald W. Hughes

 

If to any Investor, to the address set forth on such Investor’s signature page
hereto

 

(d)     Assignment. This Agreement and all of the provisions hereof shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns, but neither this Agreement nor any of the
rights, interests or obligations hereunder shall be assigned by any party
hereto, including by operation of law, without the prior written consent of the
other parties hereto (which may be withheld in the sole discretion of any such
party); provided that any Transferee of any Units in a Permitted Transfer shall
automatically succeed to the rights and obligations of the Transferor thereof.




(e)     Governing Law; Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware (regardless of
the laws that might otherwise govern under applicable principles of conflicts of
law of the State of Delaware) as to all matters, including matters of validity,
construction, effect, performance and remedies. The parties irrevocably submit
to the exclusive jurisdiction of the courts of the State of Delaware for the
purpose of any suit, action, proceeding or judgment relating to or arising out
of this Agreement. Service of process in connection with any such suit, action
or proceeding may be served on each party hereto anywhere in the world by the
same methods as are specified for the giving of notices under this Agreement.
The parties irrevocably consent to the jurisdiction of any such court in any
such suit, action or proceeding and to the laying of venue in such court. The
parties irrevocably waive any objection to the laying of venue of any such suit,
action or proceeding brought in such courts and irrevocably waives any claim
that any such suit, action or proceeding brought in any such court has been
brought in an inconvenient forum. EACH OF THE PARTIES HEREBY WAIVES ANY RIGHT TO
REQUEST A TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO THIS AGREEMENT AND
REPRESENTS THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS WAIVER.




(f)     Facsimiles; Counterparts. This Agreement may be executed by facsimile
signatures by any party and such signature shall be deemed binding for all
purposes hereof, without delivery of an original signature being thereafter
required. This Agreement may be executed in one or more counterparts, each of
which, when executed, shall be deemed to be an original and all of which
together shall constitute one and the same document.




(g)     Entire Agreement. This Agreement and the Warrants constitute the entire
agreement and understanding of the parties with respect to the subject matter
hereof and supersede all prior agreements and understandings between the parties
with respect to such subject matter.

 

 
9

--------------------------------------------------------------------------------

 

 


(h)     Severability. Whenever possible, each provision or portion of any
provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable law but if any provision or portion of any
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under any applicable law or rule in any jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other provision
or portion of any provision in such jurisdiction, and this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision or portion of any provision had never been
contained herein.




(i)     Third Party Beneficiaries. This Agreement shall be binding upon and
inure solely to the benefit of the parties hereto and their respective
successors and permitted assigns. None of the provisions of this Agreement shall
be for the benefit of or enforceable by any third party, including any creditor
of any party or any of its Affiliates. No such third party shall obtain any
right under any provision of this Agreement or shall by reason of any such
provision make any claim in respect of any liability (or otherwise) against any
party hereto.




[Signature pages follow]

 

 
10

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first set forth above.

 




 

OXFORD RESOURCE PARTNERS, LP

By: Oxford Resources GP, LLC, its

        general partner




By:/s/ Daniel M. Maher               
Name: Daniel M. Maher
Title: Senior Vice President




 


OXFORD RESOURCES GP, LLC




By:/s/ Daniel M. Maher               
Name: Daniel M. Maher
Title: Senior Vice President



 

 

 

 

 

 

Signature Page to Investors' Rights Agreement

 
 

--------------------------------------------------------------------------------

 

 

 

AIM OXFORD HOLDINGS, LLC




By: AIM Coal, LLC, its Manager




By:/s/ Matthew P. Carbone               
Name: Matthew P. Carbone
Title: Member



 

 

 

 

 

Signature Page to Investors' Rights Agreement

 
 

--------------------------------------------------------------------------------

 

 

 

C&T Coal, Inc.




By:/s/ Charles C. Ungurean               
Name: Charles C. Ungurean
Title: President



 

 

 

 

 

Signature Page to Investors' Rights Agreement

 
 

--------------------------------------------------------------------------------

 

 

 

TENNENBAUM OPPORTUNITIES PARTNERS

V, LP




By: Tennenbaum Capital Partners, LLC, its

Investment Manager




By: /s/ Howard M. Levkowitz          

Name: Howard M. Levkowitz

Title: Managing Partner



 

 

 

 

Signature Page to Investors' Rights Agreement



 
 

--------------------------------------------------------------------------------

 

 

 

TENNENBAUM OPPORTUNITIES FUND VI,

LLC




By: Tennenbaum Capital Partners, LLC, its

Investment Manager




By: /s/ Howard M. Levkowitz          

Name: Howard M. Levkowitz

Title: Managing Partner



 

 

 

 

Signature Page to Investors' Rights Agreement

 
 

--------------------------------------------------------------------------------

 

  

 

OXFORD RESOURCE HOLDINGS, LLC

 

By TENNENBAUM OPPORTUNITIES PARTNERS V, LP

 

       Its Member

 

       By Tennenbaum Capital Partners, LLC

        Its Investment Manager

 

By: /s/ Howard M. Levkowitz

Name: Howard M. Levkowitz

Title: Managing Partner

 

 

By TENNENBAUM OPPORTUNITIES FUND

VI, LLC 

       Its Member

 

       By Tennenbaum Capital Partners, LLC

        Its Investment Manager

 

By: /s/ Howard M. Levkowitz

Name: Howard M. Levkowitz

Title: Managing Partner

 

 

 

 

 

Signature Page to Investors' Rights Agreement